Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This allowance is in response to the amendment filed 7/14/2021.  Claims 1-25 are pending with claims 1, 3, 6, and 15 are amended and claims 23-25 are newly presented.  Claims 1 (a method), 6 (a method), and 15 (a method) are independent.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks with respect to independent claim 1 are persuasive, the combination of Gropper, US 2016/0366112, in view of Jarsigner “Jarsigner – Signs and verifies Java Archive (JAR) files” and Paller, US 2005/0240795, does not disclose the asset structure comprising “each asset including asset data and an asset header appended to the asset data”.
Applicant’s remarks with respect to independent claim 6 are persuasive, the combination of Gropper, US 2016/0366112, in view of Jarsigner “Jarsigner – Signs and verifies Java Archive (JAR) files” does not disclose “wherein each asset header includes (i) an asset file size field having a file size indicator that indicates a size of the associated asset, (ii) an asset hash field that includes the asset hash that is a hash of at least the asset data for the associated asset, and (iii) a path field that identifies at least a portion of a path suitable for accessing the asset”.
Claim 15 was previously indicated as allowable (Office Action mailed 4/27/2021).

Webb et al., US 7,685,596, discloses an encrypted archive comprising a header stored adjacent to the encrypted file assets. 
McCollum et al., US 6,098,054, discloses a validation descriptor file and data structure that includes file signatures and file paths.
Crowder et al., US 20100062844, discloses a software validation method whereby a manifest includes a file path and signature for a plurality of files in the manifest.

However, none of the new references alone, or in combination with those previously made of record, would anticipate or reasonably render obvious the combination of features set forth in claims 1, 6, and 15.  As such, claims 1-25 are ALLOWED.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, and the additional references noted above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492